



EXHIBIT 10.10
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (the “Agreement”) is entered into by and
between Hasbro, Inc., a Rhode Island corporation (“Hasbro”), Hasbro Studios,
LLC, a Delaware Limited Liability Company (“Hasbro Studios”) and a subsidiary of
Hasbro (collectively with Hasbro and its subsidiaries, the “Company”), and Mr.
Stephen Davis (the “Executive”), dated March 5, 2020 and effective as of such
date (the “Effective Date”).
WITNESSETH:
WHEREAS, the Executive currently serves as the Executive Vice President, Chief
Content Officer of Hasbro;
WHEREAS, the Executive wishes to transition his job responsibilities in
preparation to pursue other opportunities and the Company and the Executive want
to provide for an orderly transition of the Executive’s responsibilities and
knowledge and the Executive’s availability during this transitional period;
WHEREAS, the Executive and the Company have determined that it is in the
Executive’s and the Company’s best interests for the Executive to cease to serve
as the Executive Vice President, Chief Content Officer of Hasbro but to remain
employed by the Company thereafter for a transitional services period during
which the Executive will be employed as a special advisor to the Company prior
to exiting from all of his positions with the Company; and
WHEREAS, the Executive and the Company mutually desire to enter into this
Agreement, which shall replace and supersede any prior agreements in their
entirety unless otherwise noted below as of the Effective Date and pursuant to
which the Executive shall continue to provide services to the Company from and
after the Effective Date in exchange for certain compensation and benefits as
provided in this Agreement.
NOW, THEREFORE, it is hereby agreed as follows:
1.Effectiveness; Term. This Agreement shall become effective on the Effective
Date.
2.Transition; Position and Duties; Term.
(a)Transition. As of the Effective Date, the Executive shall cease to serve as
the Executive Vice President, Chief Content Officer of Hasbro and instead shall
continue employment with the Company in the position of Special Advisor,
Entertainment (such position, “Special Advisor”). The Executive will continue to
be employed in the position of Special Advisor until September 1, 2020, with the
term of employment ending at the end of the day on September 1, 2020 (the
“Retirement Date”) or, if earlier, the date the Executive’s employment with the
Company is terminated in accordance with Section 6 of this Agreement (such
period of employment hereunder, the “Term”). The Executive shall, unless his
employment with the Company is earlier terminated in accordance with Section 6
of this Agreement, be deemed to voluntarily resign from all positions of any
kind with the Company on the Retirement Date. The Company and the Executive
agree to the termination of his employment with the Company as of the Retirement
Date, that such separation from employment shall be automatic and without any
further action on the part of the Executive or the Company. Notwithstanding the
foregoing, the Executive’s separation of employment shall not be considered a
“retirement” for purposes of any Company Plan (as defined below), including the
Stock Plan (as defined below) and award agreements thereunder, unless the





--------------------------------------------------------------------------------





Executive’s termination of employment with the Company on the Retirement Date
satisfies the requirements for a “retirement” under such Company Plan.
(b)Other Positions. As of the Effective Date, the Executive shall cease to serve
in any and all other officer and board positions he has with the Company and the
Executive shall execute such documentation with respect thereto as reasonably
requested by the Company.
(c)Duties; Availability. In his role as Special Advisor, the Executive shall
report directly to the Chief Executive Officer of Hasbro (the “CEO”) or his
designee (who is a member of the Senior Management Team and is a direct report
to the CEO) and shall have such duties and responsibilities as are assigned by
the CEO or such designee from time to time, which may include assisting with the
integration of the Company’s entertainment initiatives with the business of
Entertainment One Ltd. and providing advice and assistance on other matters
relating to the Executive’s duties prior to the Retirement Date to the CEO and,
to the extent specified by the CEO, other senior executives of Hasbro, and
otherwise assisting with transitional efforts and making the Executive’s
experience and expertise available to the Company. During the Term, the
Executive shall devote the time and effort reasonably required to fulfill his
duties and responsibilities hereunder in his role as Special Advisor, providing
that the Company will not require the Executive to travel without the
Executive’s agreement.
3.Compensation and Benefits During the Term.
(a)Base Salary. During the Term, the Executive shall receive a base salary at an
annualized rate of $830,000 USD (such annualized amount, the “Base Salary”),
payable in accordance with past practice and the Company’s regular payroll
practice for its senior executives, as in effect from time to time, it being
expressly understood that the Executive will not be eligible for any annual
increases during the Transition Period.
(b)Annual Cash Bonus. During the Term, the Executive shall be eligible to
receive annual cash incentive compensation as set forth below:
(i)2019 Annual Cash Bonus. The Executive’s annual cash bonus award for the
Company’s 2019 fiscal year (“FY 2019”) shall be determined and settled in
accordance with the terms of the Hasbro 2014 Senior Management Annual Incentive
Plan (the “Bonus Plan”), based on the actual level of attainment of applicable
corporate performance goals for FY 2019 as determined by the Company’s
Compensation Committee. For the avoidance of doubt, such cash bonus award shall
be equal to 75% of the Executive’s FY 2019 base salary earnings (i.e., the
target bonus attributable to 100% achievement of the performance goals)
multiplied by the corporate performance factor determined under the Bonus Plan
for fiscal year 2019, subject to any other modifications required under the
Bonus Plan, and paid in calendar year 2020 at the same time as for the senior
executives of Hasbro, but in no event later than March 15, 2020.
(ii)2020 Annual Cash Bonus. The Executive shall not be entitled to receive an
annual cash bonus award for the Company’s 2020 fiscal year
(c)Equity Awards. All equity awards granted to the Executive under Hasbro’s 2003
Stock Incentive Performance Plan (the “Stock Plan”) prior to the Effective Date
and outstanding on the Effective Date shall remain outstanding and continue to
vest in accordance with the terms of the Stock Plan and applicable award
agreements as in effect immediately prior to the Effective Date, subject to the
Executive’s continued employment with the Company through the applicable vesting
date and any other vesting and forfeiture provisions of the Stock Plan and
applicable award agreements. The Retirement Date or, if earlier, the Termination
Date, under this Agreement shall be considered the date of the Executive’s
termination of employment with the Company for purposes of the treatment of any





--------------------------------------------------------------------------------





outstanding awards, including “Early Retirement” as defined in the award
agreements. Equity awards that are restricted stock units subject only to
service-based vesting criteria that vest in accordance with this Section 3(c)
shall be settled at the time that such awards are settled in accordance with
their terms, which, for the avoidance of doubt, will be no later than March 15
of the year following the year in which the applicable “Annual Vesting Date”
occurs (as defined in the applicable award agreement). For the avoidance of
doubt, such equity awards shall remain subject to Hasbro’s Clawback Policy. The
Executive shall not be eligible for grants of additional equity awards following
the Effective Date.
(d)Other Benefits. During the Transition Period, the Executive shall be entitled
to continue to participate in all broad-based health and welfare plans and
programs in which he participated immediately prior to the Transition Period,
subject to the requirements of applicable law, the terms of such plans and
programs and the right of the Company to amend or terminate such plans and
programs at any time.
(e)Vacation. The Executive will be paid his accrued and unused vacation on the
Termination Date.
(f)Expenses. The Company shall pay or reimburse the Executive for reasonable
out-of-pocket expenses incurred by the Executive during the Transition Period in
the performance of the Executive’s services under this Agreement, in accordance
with Company policy for its senior executives, provided that any such expenses
must be approved by the Company in advance in writing. In addition, the Company
shall reimburse the Executive for up to $11,000 USD in the aggregate for any
documented legal fees expended or incurred by the Executive through the
Effective Date in connection with negotiating the terms of this Agreement,
payable within 60 days of the Executive’s submission of reasonably satisfactory
documentation of such fees.
(g)Tax Preparation Assistance. The Executive shall receive up to $5,000 USD tax
preparation assistance at the Company’s cost for any tax returns filed by the
Executive in respect of any whole or partial tax year that occurs during the
Transition Period.
4.Severance Payments.
(a)If the Executive signs this Agreement and signs and does not revoke the
attached Release and remains employed through the end of the Transition Period,
the Company will pay the Executive a program of severance benefits consisting
of:
(i)severance pay at the Executive’s Base Salary (exclusive of any bonuses,
commissions, overtime pay, or other extra forms of compensation) for 52 weeks
following the Retirement Date (the "Severance Pay Period");
(ii)a one-time, lump sum payment of six hundred thousand dollars ($600,000 USD)
to be paid within thirty days of the Retirement Date;
(iii)continuance of the Executive’s current level of basic, supplemental and
dependent life insurance with the Company and the Executive sharing the cost for
this coverage on the same basis as the cost is shared between the Company and
similarly situated active employees during the Severance Pay Period;
(iv)    continuance of the Executive’s participation in Hasbro’s medical, dental
and vision plans during the Severance Pay Period, with the Company and the
Executive sharing the cost for this coverage on the same basis as the cost is
shared between the Company and similarly situated active employees during the
same period, and with the Executive’s right to continued coverage (or conversion
to





--------------------------------------------------------------------------------





an individual policy) at the Executive’s own expense where available beginning
when the extended coverage under this item (iv) ends;
(v)    if the Executive is currently receiving an automobile allowance or have a
company leased vehicle, this benefit will continue during the Severance Pay
Period, or until the Executive begins new employment, whichever comes first.
(b)    All severance payments will cease at the end of the Severance Pay Period
and the severance benefits described herein are the maximum benefits that the
Company will pay.
(c)    If the Executive begins new employment during the Severance Pay Period,
the Executive’s continuance of basic, supplemental and dependent life insurance
coverage, vision coverage, and of medical and dental coverage partially at
Company expense shall end when Executive becomes eligible for comparable
coverage with under a new employer’s group plans, and further provided that the
Executive shall be obligated to repay to the Company any premiums paid by the
Company for basic life insurance coverage, and the Company’s share of the cost
for medical and dental coverage paid after the Executive begins the new
employment but before the Executive notified the Company of the new employment;
(d)    The Executive shall not be required to mitigate Executive’s damages by
seeking comparable employment, and no amount of any severance payment owed by
Company pursuant to this Agreement shall be reduced or subject to offset by the
amount of any compensation that Executive or his affiliates earn from other
employment or self-employment activities.;
(e)    In the event of the Executive’s death during the Severance Pay Period,
the severance pay shall cease at death.
(f)    Except as provided above, the Executive’s coverage and participation in
the compensation and benefit plans and programs for the Company generally shall
end on the Retirement Date. As of the Retirement Date, the Executive:
(i)    shall not be eligible for continued short term or long-term disability
coverage;
(ii)    shall not continue to accrue seniority for any purpose, including, but
not limited to, pension purposes;
(iii)     shall not be eligible to contribute or to receive Company
contributions to a Company 401(k) plan;
(iv)    shall not be eligible for any bonus plan or equity grants;
(v)    shall not have use of a Company car; and
(vi)     shall not accrue vacation time.
5.Announcement. The contents of any formal or written announcements or
communications, whether directed within the Company or externally, regarding the
Executive’s transition from Executive Vice President, Chief Content Officer of
Hasbro to the position of Special Advisor shall be determined through mutual
consultation between the Company and the Executive, except as required by
applicable law, rule, regulation or other binding directive issued by any
governmental or regulatory authority (“applicable law”).





--------------------------------------------------------------------------------





6.Termination of Employment Prior to the Retirement Date.
(a)Termination by the Company. The Company may terminate the Executive’s
employment during the Term for Cause.
For purposes of this Agreement, “Cause” means (i) an unauthorized use or
disclosure of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company, (ii) material breach of a
material agreement with the Company, including this Agreement or any of the
Confidentiality Agreements (as defined below), (iii) a failure to comply with
the Company’s written policies or rules resulting in material harm to the
Company, (iv) a conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State thereof or the equivalent under
the applicable laws outside of the United States, (v) gross negligence or
willful misconduct resulting in material harm to the Company, (vi) violation of
the Hasbro Code of Conduct, (vii) continuing failure to perform assigned duties
after receiving written notification of such failure, (viii) failure to
cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
such cooperation, (ix) an intentional violation of Federal or state securities
laws or (x) fraud, embezzlement, theft or dishonesty against the Company;
provided that no finding of Cause shall be made pursuant to subsections (i)
through (iii) and (v) through (viii) above unless the Company has provided the
Executive with written notice stating the facts and circumstances underlying the
allegations of Cause and the Executive has failed to cure such violation, if
curable, within 30 days following receipt thereof. The Board of Directors of
Hasbro (the “Board”) or the CEO shall determine whether a violation has
occurred, is curable and/or cured in its or his reasonable discretion.
If, subsequent to the Executive’s termination of employment with the Company for
any reason other than by the Company for Cause, it is determined in good faith
by the Board or the CEO that the Executive’s employment could reasonably have
been terminated by the Company for Cause pursuant to this Section 6(b), the
Executive’s employment shall, at the election of the Board or the CEO, be deemed
to have been terminated for Cause retroactively to the date the events giving
rise to Cause occurred.
(b)Voluntary Termination.
(i)The Executive may voluntarily terminate employment during the Transition
Period at any time, which shall be effected by giving the Company written notice
of such termination.
(ii)Notwithstanding Section 6(c)(i) of this Agreement to the contrary, if the
Executive accepts employment with, or otherwise performs services for profit
for, another entity or individual not affiliated with the Company, in each case,
prior to the Retirement Date, the Executive shall be deemed to have voluntarily
resigned as of the date such employment or services commence without the
requirement to provide advance written notice.
(iii)If the Executive revokes the Release attached as Exhibit A within the
seven-day revocation period, the Executive shall be deemed to have voluntarily
resigned as of the date of the revocation.
(c)Date of Termination. The “Date of Termination” means, as applicable, (i) if
the Executive’s employment is terminated by reason of death, the date of the
Executive’s death, (ii) if the Executive’s employment is terminated by the
Company for Cause or by the Executive pursuant to Section 6(b)(i) of this
Agreement, the date specified in the notice of such termination (which shall not
be before any applicable cure period or notice period has expired), (iii) if the
Executive’s employment is terminated by the Executive pursuant to Section
6(b)(ii) of this Agreement, the date the Executive’s employment with, or
provision of services to, another entity or individual has commenced or (iv) the
date of revocation set forth in Section 6(b)(iii).





--------------------------------------------------------------------------------





7.Obligations of the Company on Termination Prior to the Retirement Date. If the
Executive’s employment with the Company terminates for any reason prior to the
Retirement Date, including by voluntary termination, then the Executive shall be
entitled to the payments and benefits described in Section 3 of this Agreement,
in each case, based on the Executive’s service through the Date of Termination
instead of through the Retirement Date. In the event the Executive’s employment
hereunder is terminated by the Company for Cause or by the Executive in
accordance with Section 6(b) of this Agreement, he shall not be eligible to the
benefits described in Section 4 of this Agreement. Unless otherwise specifically
set forth below, the Executive shall not be entitled to any other payments and
benefits from the Company in connection with the termination of his employment
with the Company.
8.Full Settlement. To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) would not
result, any amounts otherwise due to the Executive hereunder (including any
payments pursuant to Section 7 of this Agreement) shall be subject to set-off
with respect to any amounts the Executive otherwise owes the Company. The
Executive hereby agrees that in consideration for the payments to be received
under this Agreement, the Executive waives any and all rights to any payments or
benefits under any severance (but not retirement) plans, programs, contracts or
arrangements of the Company, including the Hasbro Change in Control Severance
Plan for Designated Senior Executives and any payments or benefits under any
applicable law. The payments and benefits described herein are the maximum
benefits that the Company shall provide to the Executive, and the Executive
hereby acknowledges and agrees that such payments and benefits exceed the value
of the payments and benefits he would otherwise be entitled to receive pursuant
to any applicable law providing for payments or benefits in connection with a
termination of employment.
9.Non-Solicitation and Confidentiality Agreements.
(a)Non-Solicitation and Confidentiality Agreements. The Executive hereby
acknowledges that each Non-Solicitation and Confidentiality Agreement entered
into between the Executive and the Company (collectively, the “Confidentiality
Agreements”) shall remain in full force and effect and that the Retirement Date
or the Date of Termination, if earlier, shall constitute the date of termination
(or term of similar import) for purposes of any Confidentiality Agreement.
(b)Nondisparagement. To the extent permitted by law or required by law and
subject to Section 13(e) below, during the Transition Period and thereafter, (i)
the Executive shall not make, either directly or indirectly, any oral or written
negative, disparaging or adverse statements or representations of or concerning
Hasbro or its subsidiaries, any of their clients, customers or businesses, or
the business reputations or character of any of their current or former
directors, officers, employees or shareholders; provided, however, that nothing
herein shall prohibit (A) the Executive from disclosing truthful information if
legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) or (C) the Executive from acting in good faith to enforce his rights
under this Agreement. The Executive also understands, and the Company agrees,
that the Company will instruct the Senior Management Team that they shall not,
either directly or indirectly, disparage or make negative or adverse comments
about the Executive to any third party.
10.Indemnification. In the event that the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding (other than any
action, suit or proceeding arising under or related to this Agreement), whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer, employee or agent of the Company
or is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, to the extent allowed by law, the Company shall indemnify the
Executive and hold him harmless against all fees, costs, expenses (including
reasonable





--------------------------------------------------------------------------------





attorneys’ fees, costs and expenses incurred by the Executive), judgments, fines
and amounts paid in settlement (subject to the Company’s prior written consent)
actually and reasonably incurred by him, as and when incurred, in connection
with any such Proceeding, provided, however, that the Company shall not be
required to indemnify the Executive for any claims, causes of action, costs or
liabilities resulting from or related to the Executive’s fraud, gross negligence
or willful misconduct.  Fees, costs and expenses incurred by the Executive in
defense of any such Proceeding (including reasonable attorneys’ fees, costs and
expenses and excluding judgments, fines and amounts paid in settlement) shall be
paid by the Company in advance of the final disposition of such Proceeding upon
receipt by the Company of: (i) a written request for payment; (ii) reasonable
documentation evidencing the incurrence, amount and nature of the fees, costs
and expenses for which payment is being sought; and (iii) an undertaking
adequate under applicable law made by or on behalf of the Executive to repay the
amounts so paid if it shall ultimately be determined that te Executive is not
entitled to be indemnified by the Company under this Section 10.
11.Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island, without
reference to principles of conflict of laws. Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement (an
“Action”), shall be commenced only in a court of the State of Rhode Island (or,
if appropriate, a federal court located within the State of Rhode Island). The
Executive consents to the exclusive jurisdiction of the courts of Rhode Island
to resolve all disputes arising out of or pertaining to the Executive’s
employment relationship with and/or separation from the Company. The Executive
agrees to be bound by any monetary and/or equitable order issued by a Federal or
state court located within the State of Rhode Island, and to not contest any
such order or the enforceability thereof in the court of any other state or
country. The Executive and the Company each hereby irrevocably waive any right
to a trial by jury in any Action.
12.Cooperation. The Executive agrees to cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being reasonably available to meet with Company
counsel to prepare for trial or discovery or an administrative hearing or
alternative dispute resolution and to act as a witness when requested by the
Company at reasonable times designated by the Company. The Company agrees to
take all reasonable steps to make sure its requests for cooperation do not
interfere with the Executive’s professional and personal obligations.
13.Assignment; Successors. This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. In addition to any obligations
imposed by law upon any successor to the Company, unless such assumption happens
by operation of law, the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.
14.Miscellaneous.
(a)Headings; Construction. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.





--------------------------------------------------------------------------------





(b)Amendments. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
(c)Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Mail, by registered or certified mail, postage prepaid,
addressed to:
If to the Executive:    At his address on file with the Company;
and
If to the Company:
Hasbro, Inc.

1011 Newport Avenue
Pawtucket, RI 02862
Attention: Tarrant Sibley, Executive Vice President, Chief Legal Officer and
Corporate Secretary
or to such other address as either party furnishes to the other in writing in
accordance with this Section 13(c).
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(e)Section 21F; Defend Trade Secrets Act.
(i)Notwithstanding anything in this Agreement or any Confidentiality Agreement
to the contrary, nothing in or about this Agreement or any Confidentiality
Agreement prohibits the Executive from: (A) filing and, as provided for under
Section 21F of the Securities Exchange Act of 1934, as amended (“Section 21F”),
maintaining the confidentiality of a claim with the Securities and Exchange
Commission (“SEC”); (B) providing confidential information to the SEC, to the
extent permitted by Section 21F; (C) cooperating, participating or assisting in
an SEC investigation or proceeding without notifying the Company; or (D)
receiving a monetary award as set forth in Section 21F.
(ii)Furthermore, the Executive shall not be held criminally or civilly liable
under any Federal or state trade secret law for the disclosure of any
confidential information that constitutes a trade secret to which the Defend
Trade Secrets Act (18 U.S.C. § 1833(b)) applies that is made (A) in confidence
to a Federal, state or local government official, either directly or indirectly,
or to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (B) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.
(f)Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all Federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.
(g)Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provisions of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
(h)Entire Agreement. The Executive and the Company acknowledge that this
Agreement (collectively with the Release attached as Exhibit A hereto and
executed simultaneously herewith and the





--------------------------------------------------------------------------------





Confidentiality Agreements) constitutes the entire understanding of the parties
with respect to the subject matter hereof and supersede any other prior
agreement or other understanding, whether oral or written, express or implied,
between them concerning, related to or otherwise in connection with, the subject
matter hereof and that, following the date hereof, no such agreement or
understanding shall be of any further force or effect. The Executive and the
Company further acknowledge that the Release attached as Exhibit A hereto and
executed simultaneously herewith is an integral part of this Agreement and that
if the Executive revokes the Release in accordance with its terms, then this
Agreement shall be null and void ab initio, the Executive’s employment shall end
on the date of the revocation and the Company shall not have any obligations to
the Executive under this Agreement or the Company’s severance plan.
(i)Section 409A.
(i)It is intended that the provisions of this Agreement comply with Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.
(ii)Neither the Executive nor any of his creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A) payable under this Agreement or under any other plan, policy, arrangement
or agreement of or with the Company (this Agreement and such other plans,
policies, arrangements and agreements, the “Company Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to the Executive or for the
Executive’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by the Executive to the Company.
(iii)Each payment under this Agreement shall be considered a “separate payment”
and not of a series of payments for purposes of Section 409A, as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii).
(iv)Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by the Company) at the time of his
“separation from service” (within the meaning of Section 409A) and if any
portion of the payments or benefits to be received by the Executive upon such
separation from service would be considered deferred compensation under Section
409A, amounts that would otherwise be payable pursuant to this Agreement during
the six-month period immediately following the Executive’s separation from
service and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s separation
from service on account of the Executive’s separation from service shall instead
be paid or made available on the earlier of (i) the first business day of the
seventh month following the date of the Executive’s separation from service or
(ii) the Executive’s death.
(v)Except as specifically permitted by Section 409A or as otherwise specifically
set forth in this Agreement, the benefits and reimbursements provided to the
Executive under this Agreement and any Company Plan during any calendar year
shall not affect the benefits and reimbursements to be provided to the Executive
under the relevant section of this Agreement or any Company Plan in any other
calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, reimbursement payments shall be
made to the Executive as soon as practicable following the date that the
applicable expense is incurred, but in no event later than the last day of the
calendar year following the calendar year in which the underlying expense is
incurred.





--------------------------------------------------------------------------------





(vi)The Executive shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on the Executive or for his account
in connection with this Agreement or any Company Plan (including any taxes and
penalties under Section 409A), and the Company shall not have any obligation to
indemnify or otherwise hold the Executive harmless from any or all of such taxes
or penalties. The Company makes no representations concerning the tax
consequences of the Executive’s participation in this Agreement under Section
409A or any other Federal, state or local tax law.
(j)Survival of Terms. To the extent necessary to effectuate the terms of this
Agreement, terms of this Agreement which must survive the termination of the
Executive’s employment with the Company or the termination of this Agreement
shall so survive.
(k)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
(l)Each Party the Drafter. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
Hasbro and Hasbro B.V. have caused this Agreement to be executed in their name
on their behalf, all as of the day and year first above written, to become
effective as of the Effective Date.
Hasbro, Inc.,
by
 
/s/ Deborah M. Thomas
 
Name: Deborah M. Thomas
 
Title: Executive Vice President and Chief Financial Officer (Principal Financial
and Accounting Officer)
 
 
 
Date: March 5, 2020





Hasbro Studios, LLC
by
 
/s/ Deborah M. Thomas
 
Name: Deborah M. Thomas
 
Title: Executive Vice President and Chief Financial Officer (Principal Financial
and Accounting Officer)
 
 
 
Date: March 5, 2020





Accepted and Agreed to:
/s/ Stephen Davis
Stephen Davis
Date: March 4, 2020     





--------------------------------------------------------------------------------









Exhibit A
RELEASE
Pursuant to the terms of the Transition Services Agreement (the “Agreement”)
between Hasbro, Inc. (“Hasbro”), Hasbro Studios, LLC. (collectively with Hasbro
and its subsidiaries, the “Company”) and Mr. Stephen Davis (the “Executive”)
entered into as of the date indicated therein, the Executive hereby agrees that
all rights under Section 1542 of the Civil Code of the State of California are
hereby waived. Such section reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California and for the purpose of implementing a full and complete settlement
and release, the Executive hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, and any subsidiary or
affiliated organization of the Company and/or their current or former officers,
directors, stockholders, corporate affiliates, attorneys, agents, plan
administrators, fiduciaries, or employees (the "Released Parties") from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys' fees and costs), of every kind
and nature, known or unknown, which the Executive ever had or now have against
any and all Released Parties, including, but not limited to, all claims arising
out of or related to the Executive’s employment, his separation from employment,
transition to the role of Special Advisor or failure to reemploy him; all claims
arising out of or relating to race, sex, national origin, handicap (disability),
religion, gender identity or expression, sexual orientation and benefits,
genetic information, or marital status; all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, 29 U.S.C. § 621 et seq., the Employee Retirement Income Security
Act of 1974, 29 U.S.C. § 1001 et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2101 et seq. (regarding existing but not prospective claims), the Worker
Adjustment and Retraining Notification Act (“WARN”), Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A), 29
U.S.C. § 2101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,
the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Genetic Information
Nondiscrimination Act, P.L. 110-233, the Immigration Control Act (ICRA), all as
amended; all claims under and similar state or local statutes including the
California Fair Employment And Housing Act, Cal. Gov't Code § 12940 et seq., the
California Constitution, the California Family and Medical Leave Law, Cal. Labor
Code § 233 et seq., the California Unruh Civil Rights Act, Cal. Civil Code § 51
et seq., the California. Lab.




A-1





--------------------------------------------------------------------------------









Code, § 1102.5 (the California Whistleblower law); the California Family Rights
Act, Cal. Gov’t Code § 12945.2 and § 19702.3; the California Equal Pay Law, Cal.
Labor Code, § 1197.5 et seq.; and the California Healthy Workplace Healthy
Families Act of 2014, all as amended; all wrongful discharge claims, common law
tort, defamation, breach of contract, infliction of emotional distress, and
other common law claims; all state or federal whistleblower claims to the
maximum extent permitted by law; and any claim or damages arising out of the
Executive’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that this release of claims does not prevent the Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before the EEOC or a state fair employment practices agency (except that the
Executive acknowledges he may not recover any monetary benefits in connection
with any such charge, investigation or proceeding and the Executive further
waives any rights or claims to any payment, benefit, attorneys’ fees or other
remedial relief in connection with any such charge, investigation or
proceeding).
Acknowledgments.
The Executive affirms that he has fully reviewed the terms of this Release,
affirms that he understand its terms and states that he is entering into this
Release knowingly, voluntarily and in full settlement of all claims which
existed in the past or which currently exist, that arise out of his employment
with the Company and the Transition.
The Executive acknowledges that he has had at least 21 days to consider this
Release thoroughly, and has been specifically advised to consult with an
attorney, if he wishes, before he signs below. If the Executive signs and
returns this Release before the end of the 21-day period, he certifies that his
acceptance of a shortened time period is knowing and voluntary, and the Company
did not improperly encourage him to sign through fraud, misrepresentation or a
threat to withdraw or alter the offer before the 21-day period expires.
The Executive acknowledges and agree that by entering into this Agreement and
signing this Release, he is waiving any and all rights or claims he might have
under The Age Discrimination in Employment Act, as amended by The Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which he was previously entitled.
The Executive understands that he may revoke this Release within seven days
after he signs it. The Executive’s revocation must be in writing and submitted
within the seven-day period.
If the Executive does not revoke this Release within the seven-day period, it
becomes effective and irrevocable. The Executive further understands that if he
revokes this Release during such seven-day period, the Agreement shall be null
and void ab initio and the Executive will not be eligible to receive the
payments and benefits provided for therein or under Hasbro’s severance plan.




A-2





--------------------------------------------------------------------------------







The Executive acknowledges that the waiver and release provisions set forth in
this Release are in exchange for good and valuable consideration that is in
addition to anything of value to which he was already entitled.
By: /s/ Stephen Davis        
Stephen Davis
















































































A-3





